EXHIBIT 10.7


EXECUTION VERSION





COMMERCIALIZATION AND TECHNOLOGY AGREEMENT TERMINATION AGREEMENT
This COMMERCIALIZATION AND TECHNOLOGY AGREEMENT TERMINATION AGREEMENT (this
“Agreement”) is entered into July 29, 2019 and effective as of August 1, 2019
(the “Effective Date”), by and between Monsanto Company, a Delaware corporation
(“Monsanto”), and The Scotts Company LLC, an Ohio limited liability company
(“Scotts”). Each of Monsanto and Scotts may be referred to herein as a “Party”
or collectively as the “Parties.”
RECITALS
WHEREAS, Monsanto and Scotts are parties to that certain Commercialization and
Technology Agreement, dated as of May 15, 2015 (the “Commercialization and
Technology Agreement”); and
WHEREAS, the Parties desire to mutually terminate the Commercialization and
Technology Agreement, with such termination to be effective as of the Effective
Date.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:
1.Termination of Commercialization and Technology Agreement. Each Party mutually
agrees that the Commercialization and Technology Agreement shall be terminated
effective as of the Effective Date, and following such termination, the
Commercialization and Technology Agreement shall be of no further force or
effect. This Agreement is written notification by each Party to the other Party
of its intention to terminate the Commercialization and Technology Agreement,
and each Party hereby waives any right to prior notice or other requirements of
termination that may be required under the Commercialization and Technology
Agreement.
2.Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction).
3.Assignment. Neither this Agreement nor any right or interest under this
Agreement may be assigned by any Party without the prior written consent of the
other Party.
4.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given on the same business day if delivered personally or
sent by telefax with confirmation of receipt, on the next business day if sent
by overnight courier, or on the earlier of actual receipt as shown on the
registered receipt or five business days after mailing if mailed by registered
or certified mail (return receipt requested) to the Parties at the addresses set
forth below (or at such other address for a Party as shall be specified by like
notice):
(i)    if to Monsanto, to:





--------------------------------------------------------------------------------






                
(i)    if to Monsanto, to:


Monsanto Company 
800 North Lindbergh Boulevard
St. Louis, MO 63167
Attn: Dr. Jacqueline Applegate
Telephone: (314) 694-6900
Facsimile: (314) 694-7030


with a copy (which shall not constitute notice) to:
 
Monsanto Company
800 North Lindbergh Boulevard
St. Louis, Missouri 63167 
Attn: Martin Kerckhoff 
Telephone: (314) 694-1536 
Facsimile: (314) 694-9009


(ii)    if to Scotts, to:


The Scotts Company LLC
14111 Scottslawn Road
Marysville, OH 43041
Attn: President 
Telephone: (937) 644-0011 
Facsimile: (937) 644-7568


with a copy (which shall not constitute notice) to:


The Scotts Company LLC
14111 Scottslawn Road
Marysville, OH 43041
Attn: General Counsel  
Telephone: (937) 644-0011 
Facsimile: (937) 644-7568





5.Further Assurances. The Parties shall execute and deliver such further
instruments and take such further actions as may be necessary or desirable to
evidence more fully the agreement contained herein, including without limitation
the termination of the Commercialization and Technology Extension Agreement.
6.Entire Agreement. This Agreement, together with all respective exhibits and
schedules hereto, constitutes the entire agreement between the Parties hereto
pertaining to the subject matter hereof. Notwithstanding the foregoing, the
Parties acknowledge and agree that this


2



--------------------------------------------------------------------------------




Agreement together with the Specified Agreements constitute an indivisible,
integrated agreement with (a) a single nature and purpose and (b) interrelated
obligations. The Parties acknowledge and agree that the consideration for this
Agreement is adequate, that the consideration for each of the Specified
Agreements is adequate, and that subsequent defaults or terminations of any of
the Specified Agreements will not render this Agreement unenforceable due to
lack of consideration. The Parties further acknowledge and agree that, subject
to the foregoing sentence, the consideration for each of the Specified
Agreements is intended as interdependent consideration for all Specified
Agreements and is not separate, distinct or capable of apportionment, such that
a rejection in any proceeding pursuant to any applicable bankruptcy or
insolvency laws of any terms of this Agreement or any of the Specified
Agreements would constitute a rejection of all such agreements. The Parties
acknowledge and agree that they would not have entered into this Agreement or
any Specified Agreement without entering into all such agreements.
Notwithstanding the foregoing, the Parties acknowledge and agree that no breach
of this Agreement shall be deemed to be a breach of any Specified Agreement and
that no breach of any Specified Agreement shall be deemed to be a breach of this
Agreement; provided, that the foregoing shall not be deemed to negate an actual
breach of this Agreement or the Specified Agreements, as applicable. “Specified
Agreements” means the agreements, documents and instruments entered into
contemporaneously with execution of this Agreement, including, without
limitation (i) that certain Brand Extension Agreement Termination Agreement by
and between Monsanto and Scotts; (ii) that certain Asset Purchase Agreement by
and between Monsanto and Scotts; (iii) that certain Third Amended and Restated
Exclusive Agency and Marketing Agreement by and between Monsanto and Scotts, and
(iv) all other agreements, documents and instruments contemplated by each of the
foregoing.
7.Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each Party.
8.Execution by Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument. A signed copy of this Agreement
delivered by e-mail, facsimile or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
[Signature Page Follows]


3



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
MONSANTO COMPANY






By:  /s/ Brett Begemann ______________________
Name: Brett Begemann
Title: President


THE SCOTTS COMPANY LLC






By:   /s/ Thomas Randal Coleman _______________
Name: Thomas Randal Coleman
Title: Chief Financial Officer


 









[Signature Page to Termination Agreement
(regarding the Commercialization and Technology Agreement)]